Citation Nr: 1520627	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for early degenerative joint disease of the right knee (a right knee disability), to include as secondary to the service-connected fracture of the right tibia and fibula, and/or the service-connected fracture of the right foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In February 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2014 Board Remand is included in the Duties to Notify and Assist section below.

In the February 2014 decision, the Board also remanded the issue of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities to issue a Statement of the Case.  An appropriate Statement of the Case was issued to the Veteran in February 2014 regarding entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities (see 38 C.F.R. § 3.324).  A February 2014 letter informed the Veteran that he had 60 days from the date of the letter to perfect an appeal this issue.  The Veteran did not file a timely Substantive Appeal (VA Form 9) within 60 days of the issuance of the February 2014 Statement of the Case; therefore, the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is not in appellate status, and is not before the Board.



FINDINGS OF FACT

1.  During service the Veteran was treated for mild contusion, slight abrasion, patellofemoral pain, and strain of the right knee.

2.  Symptoms of right knee degenerative joint disease were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

3.  The Veteran has currently diagnosed early degenerative joint disease of the right knee. 

4.  The currently diagnosed early degenerative joint disease of the right knee did not have onset in service and is not related to active service, including to the in-service knee injuries.

5.  Early degenerative joint disease of the right knee is not caused by, or increased in severity beyond the natural progress of the disease by, any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for early degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in August 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a right knee condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2010 letter also included provisions for disability ratings and for the effective date of the claim.  In April 2013, the Veteran was also provided notice regarding what information and evidence is needed to substantiate a claim for service connection on a secondary basis.  The claim was last readjudicated in a March 2014 Supplemental Statement of the Case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a November 2010 VA examination, a May 2013 VA examination with a March 2014 addendum medical opinion, and the Veteran's statements.  

The Veteran was afforded opportunities for VA medical examinations in connection with the claim for service connection for a right knee disability in November 2010 and May 2013.  A VA addendum medical opinion was obtained in March 2014 pursuant to the February 2014 Board Remand.  38 C.F.R. § 3.159(c)(4) (2014); see Stegall v. West, 11 Vet. App. 268, 271 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as discussed in the February 2014 decision, the Board found the May 2013 VA examiner's medical opinion to be inadequate insofar as it did not adequately address whether the right knee disability was aggravated by the service-connected fracture of the right tibia and fibula, and fracture of the right foot.

As such, the Board requested an addendum medical opinion in February 2014, which was provided in March 2014.  The Board finds that the November 2010 VA examination and the May 2013 VA examination with the March 2014 addendum medical opinion, taken together, are adequate with regard to the claim for service connection for a right knee disability.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right knee disability, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, degenerative joint disease (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and colon cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Degenerative Joint Disease of the Right Knee

The Veteran contends that the right knee disability is the result of injuries of the right knee sustained during service.  In the alternative, the Veteran contends that service connection for a right knee disability is warranted as secondary to the service-connected fracture of the right tibia and fibula and/or the service-connected fracture of the right foot.  

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that chronic symptoms of degenerative joint disease of the right knee were manifested during active service.  A service treatment record from August 1981 indicated that the Veteran fell from a motorcycle and injured the right knee.  Upon examination, the Veteran was assessed with a mild contusion of the right knee.  Approximately one week later, the mild contusion of the right knee was treated with an ice pack, and the Veteran was taught quadriceps exercises and range of motion exercises.

In November 1981, upon examination, the Veteran had mild crepitation of the patella.  In December 1981, the Veteran was involved in a motor vehicle accident and fell off his motorcycle.  He had a slight abrasion of the lateral right knee.  Approximately one week later, the Veteran complained of knee stiffness and was assessed with patellofemoral pain of the right knee.  Later that month, the Veteran continued to complain of constant right knee pain and the knee giving out.  

In a January 1982 service treatment record, the Veteran reported twisting the right leg while walking and complained of right knee pain.  He was assessed with right knee strain.  In February 1982, the Veteran complained of right knee pain and decreased range of motion.  He was assessed with patellofemoral pain of the right knee.  Later that month, the Veteran continued to complain of pain and crepitus of the right knee, and he was assessed with right knee patellofemoral pain.

While the Veteran sustained multiple injuries to the right knee in service, the service treatment records do not reflect a chronic disease of the right knee in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  In this case, the complaints and treatment of right knee pain clustered during the times of right knee injury (in August 1981, December 1981, and January 1982).  The Board finds that these are isolated findings (pursuant to separate right knee injuries) and do not establish chronic symptoms of right knee degenerative joint disease (arthritis).  The May 1982 examination report (one month prior to separation from active service in June 1982) reflects a normal clinical evaluation of the lower extremities, including normal strength and ranges of motion.  In an associated report of medical history, the Veteran reported that he had swollen or painful joints; however, he generally reported a history of arthritis and fractures of the right tibia and fibula, and right foot, rather than to the right knee.  Significantly, the Veteran did not report knee pain or identify any specific complaint of the right knee.

The Board next finds that right knee degenerative joint disease symptoms have not been continuous since service separation and right knee degenerative joint disease did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including degenerative joint disease as a "chronic" disease of arthritis to warrant application of 38 C.F.R. § 3.303(b) presumptions).  The evidence in this case shows that there is a 28-year period between service separation in 1982 and the first complaint of a right knee disability in the service connection claim in July 2010.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence, and that treatment evidence is not required to corroborate such lay statements.  Buchanan, 451 F.3d at 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno at 470.

In the November 2010 VA examination report notes and the February 2012 Notice of Disagreement, the Veteran reported right knee pain beginning during service pursuant to the motor vehicle accident and continuing to the present day.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds the more recent recollections and statements made directly after the claim for service connection was filed in July 2010 to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for VA compensation purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran initially filed claims for service connection for right tibia and fibula fracture, right foot fracture, and contusion of the lower back in July 1982 shortly after service separation (June 1982), he did not file a claim for service connection for a right knee disability until July 2010 or mention the presence of right knee problems.  This suggests that there was no pertinent right knee symptomatology at that time.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, including other orthopedic disabilities of the right lower extremity, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits, including for right tibia and fibula fracture, and right foot fracture.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic right knee injury in service, or the lack of right knee symptomatology at the time he filed the claim, or both.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made in connection with a claim for benefits to be of lesser probative value then the earlier, more contemporaneous histories.  See Pond, supra; see also Cartright, 2 Vet. App. at 25.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

In addition, as shown above, the first notation of symptomatology potentially related to a right knee disability was in July 2010, nearly three decades following service separation.  Therefore, right knee degenerative joint disease was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

The Board next finds that the weight of the evidence demonstrates that right knee degenerative joint disease is not related to active service.  In the May 2013 VA examination report, the VA examiner opined that it is less likely than not that the bilateral early degenerative joint disease of the knees is related to the treatment of the knees in service.  The VA examiner explained that the Veteran's current bilateral knee condition is mild, and is consistent with normal aging and the Veteran's post-service occupation as a roofer.  As an additional basis for the opinion, the VA examiner noted that there was no treatment for the right knee for 30 years after leaving active service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's right knee degenerative joint disease is not proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected fracture of the right tibia and fibula or the service-connected fracture of the right foot.  Evidence against the finding that the Veteran's right knee degenerative joint disease is secondary to the service-connected fracture of the right tibia and fibula or the service-connected fracture of the right foot is included in the March 2014 VA addendum medical opinion, which was obtained pursuant to the Board's finding that the November 2010 and May 2013 VA examination reports were inadequate as to the theory of secondary service connection.  

The March 2014 VA examiner, a primary care staff physician, opined that it is less likely as not that the Veteran's bilateral knee degenerative joint disease is caused by, or permanently aggravated beyond normal progression by, the service-connected right tibia and fibula fracture or right foot fracture.  The VA examiner explained that the bilateral knee condition is slightly worse on the left side, and that, i the service-connected right tibia and fibula fracture and right foot fracture were causing or permanently aggravating beyond the normal progression, then the Veteran would have more symptoms in the right knee than the left knee.  The VA examiner further explained that degenerative joint disease is a common finding in males in their 50s, and noted that there is no evidence that the Veteran developed degenerative joint disease earlier than expected due to the service-connected right tibia and fibula fracture or right foot fracture.

The March 2014 VA examiner had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion great probative weight.

There are no other medical opinions of record that purport to relate the right knee degenerative joint disease to any service-connected disability.  The VA examiner in March 2014 concluded that the Veteran's service-connected right tibia and fibula fracture and right foot fracture did not cause or aggravate the right knee disability, diagnosed as early degenerative joint disease.  Thus, based on the most persuasive and probative evidence in this case, the Board finds that right knee degenerative joint disease is not proximately due to, the result of, or aggravated by, the service-connected right tibia and fibula fracture or right foot fracture.  As such, secondary service connection for right knee degenerative joint disease, to include on the basis of aggravation, is not warranted.  38 C.F.R. § 3.310; Allen, supra.

The Veteran has asserted that the service-connected right tibia and fibula fracture or right foot fracture caused or aggravated the right knee degenerative joint disease.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the causes of the Veteran's right knee degenerative joint disease involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's arthritis.  The Veteran is competent to relate symptoms of right knee degenerative joint disease that he experienced at any time, but he is not competent to opine on whether there is a link between the current right knee degenerative joint disease and the service-connected right tibia and fibula fracture or right foot fracture because such conclusions regarding aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal systems (including joints), knowledge of the various risk factors and causes of arthritis, specific clinical testing for arthritis, and knowledge of likely date of onset and ranges of progression of arthritis that the Veteran is not shown to possess.  Such opinion would require not only knowledge of the musculoskeletal system, but also specialized knowledge regarding the interaction of different joints within that system.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

In this case, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current right knee degenerative joint disease and the service-connected right tibia and fibula fracture and service-connected right foot fracture.  The only probative competent opinion of record that directly addresses the likelihood of a secondary relationship between the right knee degenerative joint disease and the service-connected right tibia and fibula fracture and right foot fracture, which was provided in the March 2014 VA addendum medical opinion, weighs against a secondary relationship between the right knee degenerative joint disease and the service-connected right tibia and fibula fracture or right foot fracture on either a causation or aggravation basis, and weighs against the claim.

The weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current right knee degenerative joint disease and the service-connected right tibia and fibula fracture or right foot fracture, or active duty service, including no credible evidence of chronic symptoms of right knee degenerative joint disease in service, of right knee degenerative joint disease to a compensable degree within one year of service separation, or continuity of symptomatology of right knee degenerative joint disease since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease of the right knee on both a secondary and direct basis, including presumptively as a chronic disease of arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for early degenerative joint disease of the right knee is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


